Citation Nr: 1732911	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  96-40 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for osteoarthritis of the left knee from March 6, 1995 to December 30, 1996.

2.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee from December 31, 1996 to January 19, 2011.

3.  Entitlement to a compensable evaluation for osteoarthritis of the right knee from March 6, 1995 to November 7, 1995.

4.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee from November 8, 1995 to January 19, 2011.

5.  Entitlement to a compensable evaluation for osteoarthritis of the left ankle from March 6, 1995 to December 30, 1996.

6.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left ankle from December 31, 1996 to January 19, 2011.

7.  Entitlement to a compensable evaluation for osteoarthritis of the right ankle from March 6, 1995 to December 30, 1996.

8.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right ankle from December 31, 1996 to January 19, 2011.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to May 1958.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In January 2000, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  Following a March 2000 remand the Board denied a claim of entitlement to an increased rating for rheumatoid arthritis in January 2002. 
 
In a June 2003 Order, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2002 denial of the Veteran's claim and remanded the case for further action.  VA appealed that decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit). 
 
In April 2004, the Federal Circuit remanded the matter for further proceedings consistent with their decision.  In turn an October 2005 order by the Court set aside and remanded the Board's January 2002 decision for further proceedings consistent with the order.
 
In compliance with the October 2005 Court remand, the Board remanded the case to the RO in April 2006 for additional development.  Thereafter, in November 2007, the Board again denied the Veteran's claim and he again appealed to the United States Court of Appeals for Veterans Claims. 
 
In December 2009, the Court affirmed the Board's decision that there was "no evidence of residual reactive arthritis or subsequent osteoarthritis in any joint other than the left knee and left ankle ... except with regard to [the Veteran's] right ankle" and set aside and remanded the remainder of the issues.  

In a July 2010 remand, the Board noted its belief that the Court intended its holding to pertain to the right knee as opposed to the right ankle and remanded the issues pertaining to both the right knee and the right ankle, in addition to the left knee and left ankle, for additional development.  In addition, the Board referred the issues of entitlement to service connection for a cervical and lumbar spine disorder, to include whether new and material evidence has been submitted to reopen such a claim, to the RO for additional development.
 
In a March 2011 rating decision, the RO granted entitlement to service connection for osteoarthritis of the knees and ankles, separately awarding a 10 percent disability rating for each disorder, effective January 20, 2011.  

In April 2012, the Board recharacterized the issues and granted a 10 percent evaluation for left knee arthritis from October 20, 1997, a 10 percent evaluation for right knee arthritis effective from November 8, 1995, and a 10 percent evaluation for left ankle osteoarthritis from June 9, 2007.  The Board denied entitlement to a compensable evaluation for left knee arthritis from March 6, 1995 to October 19, 1997 and in excess of 10 percent from October 20, 1997; denied entitlement to a compensable evaluation for right knee arthritis from March 6, 1995 to November 7, 1995 and an evaluation in excess of 10 percent from November 8, 1995; denied entitlement to a compensable evaluation for left ankle arthritis from March 6, 1995 to June 8, 2007 and in excess of 10 percent from June 9, 2007; and denied entitlement to a compensable evaluation for right ankle arthritis from March 6, 1995 to January 19, 2011 and in excess of 10 percent from January 20, 2011.
 
In January 2013 the Court granted a Joint Motion for Partial Remand in which the parties agreed that the Board's April 2012 decision failed to adequately address the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016) with regard to the Veteran's claims for increased ratings for arthritis of the knees and ankles, and that the issues should be remanded to the Board for appropriate action to address the functional loss of knees and ankles based on painful motion, weakness, and atrophy.  To the extent that the Board granted benefits in its April 2012 Board decision the Court did not disturb those decisions and those matters are not before the Board.

In August 2013, the Board, in pertinent part, denied entitlement to a compensable evaluation for osteoarthritis of the left knee from March 6, 1995 to December 30, 1996; entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee from December 30, 1996 to January 19, 2011; entitlement to a compensable evaluation for osteoarthritis of the right knee from March 6, 1995 to November 7, 1995; entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee from November 8, 1995 to January 19, 2011; entitlement to separate compensable evaluations for osteoarthritis of each ankle from March 6, 1995 to December 30, 1996; and entitlement to evaluations in excess of 10 percent for osteoarthritis of each ankle from December 31, 1996 to January 19, 2011.  The appellant appealed to the Court.  In April 2014, the Court granted a joint motion for remand.  The Board also granted entitlement to 10 percent ratings for left and right knee osteoarthritis from December 31, 1996, to January 19, 2011; and separate 10 percent ratings for left and right ankle arthritis from December 31, 1996, to January 19, 2011.  Finally, in August 2013 the Board remanded for further development claims of entitlement to evaluations in excess of 10 percent for left and right knee osteoarthritis from January 20, 2011; and entitlement to evaluations in excess of 10 percent for osteoarthritis of each ankle since January 20, 2011.  The appellant again appealed to the United States Court of Appeals for Veterans Claims.

In April 2014, the Court granted a joint motion for remand on the issues of entitlement to a compensable evaluation for osteoarthritis of the left knee from March 6, 1995, to December 30, 1996; entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee from December 31, 1996, to January 19, 2011; entitlement to a compensable evaluation for osteoarthritis of the right knee from March 6, 1995, to November 7, 1995; entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee from November 8, 1995, to January 19, 2011; entitlement to a compensable evaluation for osteoarthritis of the left ankle from March 6, 1995, to December 30, 1996; entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left ankle from December 31, 1996, to January 19, 2011; entitlement to a compensable evaluation for right ankle osteoarthritis from March 6, 1995, to December 30, 1996; and entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right ankle from December 31, 1996, to January 19, 2011.  

In light of the Court's joint motion for remand the Board remanded the case in September 2014.  At that time the Board directed the association of any VA records not previously submitted that were relevant to the nature and extent of the Veteran's knee and ankle disorders during the period between March 6, 1995 and January 19, 2011.  The Veteran was to then be scheduled for an examination at which time the examiner was to retrospectively examine the records pertaining to the period between March 6, 1995 and January 19, 2011.  The Board finds that the remand directives have been met and will, therefore, consider the merits of the claims.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Between March 6, 1995 and November 7, 1995, osteoarthritis of the right knee was manifested primarily by subjective complaints of pain and stiffness.  

2.  From November 8, 1995 to January 19, 2011, osteoarthritis of the right knee was manifested primarily by subjective complaints of pain and stiffness, crepitus, knee extension to 0 degrees, and knee flexion to no less than 120 degrees with pain at 90 degrees.  

3.  Between March 6, 1995 and December 30, 1996, osteoarthritis of the left knee was manifested primarily by subjective complaints of pain and stiffness.  

4.  From December 31, 1996 to January 19, 2011, osteoarthritis of the left knee was manifested primarily by subjective complaints of pain and stiffness, crepitus, knee extension to 0 degrees, and knee flexion to no less than 120 degrees with pain at 90 degrees.  

5.  Between March 6, 1995 and December 30, 1996, osteoarthritis of the right ankle was manifested primarily by subjective complaints of pain and stiffness.  

6.  From December 31, 1996 to January 19, 2011, osteoarthritis of the right ankle was manifested primarily by subjective complaints of pain and stiffness, plantar flexion to at least 10 degrees, and dorsiflexion to at least 35 degrees.

7.  From March 6, 1995 and December 30, 1996, osteoarthritis of the left ankle was manifested primarily by subjective complaints of pain and stiffness.  

8.  From December 31, 1996 to January 19, 2011, osteoarthritis of the left ankle was manifested primarily by subjective complaints of pain and stiffness, plantar flexion to at least 5 degrees, and dorsiflexion to at least 35 degrees.


CONCLUSIONS OF LAW

1.  Between March 6, 1995 and November 7, 1995, the criteria for a compensable rating for osteoarthritis of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5260 (2016).

2.  From November 8, 1995 to January 19, 2011, the criteria for a rating in excess of 10 percent for osteoarthritis of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5260 (2016).

3.  Between March 6, 1995 and December 30, 1996, the criteria for a compensable rating for osteoarthritis of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5260 (2016).

4.  From December 31, 1996 to January 19, 2011, the criteria for a rating in excess of 10 percent rating for osteoarthritis of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5260 (2016).

5.  Between March 6, 1995 and December 30, 1996, the criteria for a compensable rating for osteoarthritis of the right ankle were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5271 (2016).

6.  From December 31, 1996 to January 19, 2011, the criteria for a rating in excess of 10 percent for osteoarthritis of the right ankle were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5271 (2016).

7.  From March 6, 1995 and December 30, 1996, the criteria for a compensable rating for osteoarthritis of the left ankle were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5271 (2016).

8.  From December 31, 1996 to January 19, 2011, the criteria for a rating in excess of 10 percent for osteoarthritis of the left ankle were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has fulfilled its duties to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2016).  After reviewing the record, the Board finds that the VA has met those duties.  

In May 2006, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA noted the evidence that was to be provided by the claimant, the evidence that VA would attempt to obtain, and the method for determining disability ratings and their effective dates.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.  

During his January 2000 hearing before the undersigned Veterans Law Judge, the Veteran testified that the ratings for his service-connected ankle and knee disabilities did not adequately reflect the severity of those disorders.  Therefore, he maintained that increased ratings were warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

VA treatment records, dated from February to December 1994 show that the Veteran was treated, in part, for arthritic pain, primarily in his back, knees, wrists, hands, and right shoulder.  X-rays of the knees were negative.  In September 1994, the appellant reported that he had gotten to the point where he had difficulty doing anything.  

During a May 1994 VA examination the Veteran reported that he had worked as a mechanic since service but that about six months prior to the examination, he had had to quit due to arthritis.  The Veteran complained of early morning stiffness, as well as constant joint pain and difficulty bending and lifting objects.  He has also reported intermittent swelling with a grinding sensation in his knees.  He reported that he could walk up to a block and climb up one flight of stairs after which he had to stop due to the pain.  The appellant stated that he got cramps in his legs but denied any color or temperature changes.  He reported that he avoided previously enjoyable sports and fishing.  He noted a progressive worsening of his and stated that he had required local cortisone injection several times in the past.  It was noted that he was taking Indocin for pain.  

On examination, the Veteran's ankles and knees revealed no swelling or crepitus.  There was no localized tenderness or deformity, and he demonstrated a full range of motion.  He had difficulty standing and walking on his toes or heels but could squat completely.  He demonstrated no peripheral edema, and X-rays of his knees were normal.  

During VA treatment on November 8, 1995, a full body bone scan of the Veteran's revealed small foci of activity at the right knee, compatible with degenerative changes.  

In December 1996, the Veteran was examined by the VA.  He reported multiple joint pain, including his knees and feet, occasional swelling in the knees, and stiffness, especially in the morning.  He used pain medication.  The Veteran stated that he had been unable to work for the past two years due to pain and stiffness.  He also stated that his symptoms had gotten to the point where they interfered with the activities of daily living owing to slowness of movement and interference in fine motor coordination.  

On examination, the knees were cool without a ballotable effusion but there was moderate tenderness when palpating over the patella, bilaterally, and the Veteran flinched and grimaced with a moderate amount of apprehension.  There was no swelling, deformity, subluxation or lateral instability in either knee.  The Drawer sign was negative, bilaterally, and the collateral ligaments were intact, bilaterally.  The range of active knee motion was from 0 degrees to 125 degrees, bilaterally, and the McMurray sign was negative, bilaterally.  Motor power in the lower extremities was 5/5 with normal bulk and tone.  The range of motion of the feet consisted of plantar flexion to 35 degrees bilaterally, and dorsiflexion to 15 degrees bilaterally.  There were no deformities in either foot.  X-rays of the Veteran's knees were unremarkable.  

During VA treatment in January 1997, X-rays of the Veteran's knees were unremarkable with no effusion or joint space narrowing.  In November 1997, he reported that he was stiff all over.  

At an October 1997 VA examination the Veteran reported substantial stiffness that improved during the day but that never went away completely.  He stated that it was aggravated by minor trauma or by staying outdoors.  The claimant noted that he used to go fishing in the evening and the next morning he would be sore with joint swelling.  However, the Veteran stated that he had avoided those activities in the last couple of years and noted that, therefore, he had not had episodes of swelling.  It was noted that he did not use any orthopedic aids and had not had any injury or surgery.  There have been no episodes of dislocation or recurrent subluxation of any joint.  The Veteran walked with a slight limp on his right leg with his right foot turned out slightly more than his left.  He did not require a cane or other aid to walk.  There was no ankylosis in any or the joints, and passive and active range of motion in all joints was within normal limits.  

Following the examination, the relevant diagnosis was degenerative joint disease in the knees.  The examiner commented that it appeared by history that the Veteran had a severe polyarthritis in the mid-1960s that was diagnosed at the time as rheumatoid arthritis.  The examiner stated that at the time of the examination there was insufficient evidence to make that diagnosis.  The examiner acknowledged that the Veteran may indeed have had the disease but that most joint abnormalities had resolved.  The examiner stated that the Veteran appeared to have relatively little residual disability and that the disability the Veteran did have was primarily due to pain.  Range of motion was found to be normal.  

During a May 1998 Social Security examination of the Veteran there was no evidence of lower or upper extremity edema, erythema, tremor, or deformity, and his station and gait were within normal limits.  His muscle size, tone, and strength were also normal, and no involuntary movements were noted.  His coordination appeared adequate, and his sensory function appeared intact.  Deep tendon reflexes were normal, and no pathological reflexes were elicited.  

In relation to the impairment, the Social Security examiner stated that the Veteran retained the capacity to occasionally lift and/or carry a maximum of 20 pounds for up to one-third of an eight-hour work day; frequently lift and/or carry 10 pounds from one-third to two-thirds of an eight-hour work day; stand and/or walk with normal breaks for a total of at least two hours in an eight-hour work day; and sit with normal breaks for a total of about six hours in an eight-hour work day.  

In October 1998, it was noted that the Veteran was receiving Social Security benefits primarily due to a back disorder and secondarily to a 70 percent blockage of the right internal carotid artery.

During VA treatment in November 1998, the Veteran reported that his legs bothered him when he went to bed.  A full body bone scan revealed small foci of activity at multiple joints.  These findings were reportedly compatible with mild degenerative change.  A hospital administrator and a doctor reviewed his bone scan from 1995 and allegedly told the Veteran that it showed arthritis in 16 different locations and that he should not even be able to walk because of it.  

In February 2000, the Veteran was treated by the VA for complaints of intermittent right knee pain.  

In May 2001, the Veteran was examined by the VA.  He had reportedly quit work in 1994 due to problems with his back.  (The appellant is not service connected for a back disorder.)  The claimant stated that he could no longer bend over to reach into an automobile or raise his arms above his head to make repairs.   At that time, he was seen in the VA Outpatient Clinic and began an effort to obtain disability for his arthritis.  It was noted that from 1995 until the present, he had had numerous visits to the VA Medical Center primarily for a painful back and shoulders associated with degenerative joint disease, and right internal carotid artery stenosis.  The VA examiner noted that he had examined the Veteran in 1997 for disability.  At that time, the Veteran reportedly limped slightly so as to favor the right lower extremity.  On examination passive and active range of motion in all joints was normal.  No joints were found to be hot, tender, or swollen.  It was noted that the Veteran had had numerous x-rays, including both knees, which were normal.

During the examination the Veteran stated that he continued to have constant pain in all of his joints, particularly his back.  The pain was reportedly worse in the morning and was aggravated by bad weather.  The Veteran stated that he felt better when he engaged in minimal activity or when soaking in hot water.  He also stated that he had occasional swelling in all of his joints and was being treated with prescription pain medication.  The claimant reported that he did pretty well but that if he overexerted himself, he would pay for it the next day.  He stated that he could no longer work at his usual occupation as a mechanic and had not worked since 1995 due to back pain.  The claimant stated that he was able to perform all the activities of daily living and that he had not required the use crutches, a brace, a cane, or corrective shoes to get around.  

The Veteran did not appear to be in pain at the time of the examination, and his gait was entirely normal.  He was well developed but thin.  The range of motion of his hips, knees, ankles, and small joints of the feet were within normal limits.  His reflexes were normal and equal at 2+, and his strength was normal at 5/5.  

The VA examiner stated that the Veteran clearly had an inflammatory (rheumatoid) arthritis, which had been active during the mid-1960s, but that he had no detectable residual joint deformity during the examination.  There was no longer inflammation in any joints usually associated with rheumatoid arthritis, and the Veteran was not taking anti-inflammatory or disease modifying drugs.  The examiner noted that during the previous five or six years, the Veteran has been treated only for degenerative disease in the shoulders and in the cervical and lumbar spines, primarily with pain relievers.  Although the Veteran had reported findings from a previous bone scan, the examiner stated that there appeared to be very little objective findings from either the bone scan of 1998 or the one in 1995 to justify the diagnosis of rheumatoid arthritis or of active inflammatory arthritis.  The examiner opined that the changes that were not really substantial and were more consistent with mild to moderate degenerative joint disease.  The appellant is not service connected for degenerative joint disease.  The examiner noted that the diagnoses by the Social Security Administration were correct that the Veteran did appear to have degenerative changes in the shoulders and in the cervical, thoracic, lumbar spines.  

During VA treatment in December 2001, the Veteran complained of a two month history of ankle cramps.  

During a July 2006 VA examination, the Veteran complained of constant bilateral knee pain.  There was no locking of the joints or instability.  The Veteran described fatigability and poor endurance, and it was noted that his legs buckled at times when fatigued.  This occasionally caused the appellant to fall but he had not suffered any fractures.  The claimant believed that knee pain was aggravated by cold and weather changes and after mild to moderate use of his joints.  He obtained some relief with medication.  The Veteran stated that he used a cane intermittently but no crutches, braces, or corrective devices.  There is no history to indicate joint subluxation.  It was noted that inflammatory arthritis had been present in the past but had not been documented since his last hospitalization.  

On examination, the Veteran was well-developed and well-nourished.   He demonstrated a full range and active range of right knee motion.  The left knee showed about a 10 degrees loss of extension in both the sitting and supine positions.  There was no evidence of instability or abnormal laxity, and McMurray's sign was negative.  There was modest fine crepitus in the left knee.  Right ankle range of motion was normal.  There was 40 degrees of total motion in the left ankle.  Subtler motion was preserved.  The VA examiner noted that radiographic studies had been performed intermittently which described occasional possible osteopenia but no evidence of erosion or joint space loss. 

Following the examination, the diagnosis was reactive arthritis with mild flexion contractures at the left knee and ankle.  The examiner stated that the Veteran's activities of daily living substantially disrupted by his arthritic complaints.  He used a riding lawn mower to cut his lawn because he was unable to start a conventional mower with a pull string.  He shopped only occasionally and spent most of his day watching television.  He did not wash his car but did do a small amount of dishes and limited light housework.  The claimant stated that he felt weak all over and that carrying his claims file 250 to 300 yards to the clinic had been strenuous.  The examiner stated that the Veteran's symptoms varied from day to day as well as within any given day and that the episodes of worsening were compatible with flares of pain as opposed to flares of joint inflammation.  

In November 2006, during treatment by his VA primary care physician, the Veteran complained of chronic neck and upper back pain.  The examiner stated that there was no evidence of ankle edema.  

During a March 2007 VA examination, the Veteran states that since service he had had pain in all lower extremity joints including the knees and ankles.  He reported that the pain was mild on a daily basis but could be exacerbated weekly if he was on his feet for a prolonged period of time.  He used no assistive devices.  He reported that it was relieved by over-the-counter pain medication.  The claimant stated that he had no flare-ups or swelling and that it did not affect his routine daily activities.  It was noted that he was retired.  

An examination of the Veteran's right knee revealed tenderness to palpation along the medial joint line, as well as some crepitus.  His range of bilateral knee motion was from 0 degrees to 130 degrees with pain from 90 degrees to 130 degrees.  There was no varus or valgus instability and McMurray's sign, Hoffmann's sign, and the anterior-posterior drawer sign were negative.  There was no effusion.  Repetitive range of motion testing did not cause increase pain, fatigability, or decreased arc of motion.  

An examination of the Veteran's left knee revealed no knee pain, effusion, or crepitus.  The joint was non tender throughout.  There were no skin changes.  The active and passive ranges of motion were painless and from 0 to 130 degrees.  There was no varus or valgus instability, and no anterior and posterior drawer signs.  Lachman's and McMurray's signs were negative.  Repetitive range of motion did not cause increased pain fatigability or decrease in arc of motion.  

The examination of the Veteran's right ankle revealed no skin changes, swelling or effusion.  The repetitive range of motion consisted of dorsiflexion to 20 degrees and plantar flexion to 45 degrees actively and passively.  The range of motion was painless.  The Veteran had a normal 10 degrees of valgus Achilles angle of the hind foot with weight bearing that corrected to neutral when non-weight bearing.  Repetitive motion did not increase pain, fatigability or a decrease in the arc of motion.  

An examination of the Veteran's left ankle revealed no effusion or skin changes.  The range of active and passive motion consisted of dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The range of motion was painless throughout.  Repetitive testing did not decrease the arc of motion or cause fatigability or increased pain.  X-rays of the left knee revealed degenerative change.  Those of the right knee revealed mild degenerative changes medial and lateral compartments and small joint effusion.  X-rays of the right ankle revealed a curvilinear sclerotic density in the talus, likely an artifact.  Those of the left ankle revealed mild spurring of the calcaneus but no arthritic or degenerative changes.  

Following the examination, the VA examiner concluded that the Veteran's left knee and ankles were normal.  There was mild degenerative joint disease in his right knee.  The examiner stated that it was conceivable that pain could further limit the Veteran's function particularly after being on his feet all day.  The examiner noted, however, that it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.

In March 2007, the VA examiner, who performed the July 2006 VA examination, recommended that the Veteran have x-rays of the knees, ankles, and feet.  The VA examiner also recommended that the Veteran be evaluated by the Orthopedic Service for a range of motion assessment of the aforementioned joints, as well as an assessment of his endurance strength and any other possible functional limitations.  

In May 2007, the VA examiner, who performed the July 2006 VA examination, reviewed the Veteran s entire claims file, as well as his computerized patient records up to July 2006.  It was noted that during service, the Veteran had had active inflammation involving his left knee and that it had developed later in his right knee and right ankle,  There was also evidence of early degenerative arthritis in the left knee and left ankle which was as likely as not a late sequelae of the earlier reactive arthritis.  There was no evidence of residual reactive arthritis or subsequent osteoarthritis in any joint other than the left knee and the left ankle.  

The examiner noted that the last possible evidence of a flare (described by the examiner as a period of active joint inflammation that can be detected by clinical means) of the reactive arthritis was in June 1970.  The Veteran described frequent episodes of increased joint pain which the examiner could not link to recurrence of the Veteran's reactive arthritis based upon a review of his medical records.  The examiner noted that the Veteran's spells often included pain affecting the left knee and left ankle, and that there was more radiographic evidence to support the Veteran's description of left knee pain than left ankle pain.  Otherwise the Veteran's lay statements were the dominant basis for his rheumatic complaints.  In addition, the examiner noted that the frequency of episodes producing pain above the Veteran's baseline left knee and left ankle pain was variable and largely related to activity and weather.  The examiner believed that such episodes clearly occurred weekly but often daily.  The examiner stated that the duration of the episodes of increased osteoarthritic left knee and left ankle pain was unknown 

In June 2007, the VA further examined the Veteran to determine the extent of his left knee and left ankle disabilities.  The Veteran reported that left knee pain limited his ability to walk at 100 feet.  He stated that pain was more of a psychological stressor than physically limiting.  He did not use a cane, crutch, or assistive device, nor did he wear a brace.  He reported occasional swelling but denied frank flare-ups.  The claimant stated that his ankle also hurt but did not limit his ability to walk.  He noted that his knee was probably more limiting than the ankle in terms of functional capacity.  He denied flare-ups at the ankle.

On examination, the range of left knee motion was from 0 to 130 degrees actively and passively and did not change with repetitive testing.  There was no crepitus or pain with motion of the left knee.  The knees were stable to virus and valgus stress and the anterior and posterior drawer test was negative.  There was no effusion.  There was tenderness to palpation.  The Veteran could dorsiflexion the left ankle to 5 degrees and plantar flex it to 50 degrees.  He was able to invert the ankle to 40 degrees and to evert the ankle to 5 degrees.  All ranges of motion were equal actively and passively and did not change with repetitive testing.  There was no pain or effusion of the left ankle with range of motion testing.  The Veteran had some mild discomfort to palpation along the medial ankle.  There was no virus/valgus instability or abnormal drawer testing.  X-rays of the left knee revealed very mild early degenerative changes.  Those of the left ankle were normal.  

Following the VA examination, the diagnoses were mild degenerative joint disease of the left knee and left ankle pain probably related to rheumatoid synovitis without evidence of osteoarthritic destructive changes.  The examiner stated that the Veteran had moderate discomfort during the examination and that it was conceivable that pain could further limit function with repetition.  The examiner opined, however, that an attempt to express any of this in terms of additional limitation of motion could not be determined with any degree of medical certainty.  

In December 2008 and February 2009, during treatment by the VA Rheumatology Service, it was noted that the Veteran had degenerative joint disease involving both knees.  The Veteran stated he had been doing fine except for intermittent pain in his cervical and lumbar spine for which he took medication.  He denied any bone pain or joint swelling.  On examination, there seems to be generalized muscle wasting with power 4+/5 in all areas.  The Veteran had a good range of motion in all joints, and there was no evidence of an inflammatory component, no synovitis, and no swelling.  

In January 2010, the Veteran fell on some ice and struck his right knee.  There was no evidence of a fracture but the joint temporarily turned blue.

During a January 2011 VA examination, it was reported that the arthritis in the Veteran's extremities did not flare that often, maybe every couple months.  Long walking made his knee swell, and weather changes like cold weather made them hurt more.  He mentioned falling a few times because of weak knee joints.  He stated that he tired easily.  

On examination, there was no knee swelling, erythema or deformity and no signs of instability.  Crepitus was present bilaterally.  The range of motion was from 0 to 120 degree on both sides.  The Veteran complained of pain on both sides during passive range of knee motion.  Repetitive motion produced the same results.  

An examination of the ankles revealed no swelling or deformity.  There was an area of wasting just below the lateral malleolus on the left side, and the left foot appeared to be more dropped.  There was muscle wasting in the dorsum of the foot on both sides, and the Veteran complained of pain in each ankle on passive and active range of motion testing.  Dorsiflexion was accomplished to 10 degrees on the right and to 15 degrees on the left.  Plantar flexion of the ankles was accomplished to 45 degrees, bilaterally.  Repetitive testing produced no change in the range of motion in either ankle.  

On further examination, the Veteran's deep tendon reflexes were 2+ and equal, and his sensation was intact.  His muscle strength was full at 5/5, and his gait was normal.  X-rays of the right knee revealed calcification in the popliteal artery.  Otherwise, X-rays of the knees and ankles were negative for any abnormalities.

Following the VA examination, the examiner concluded the Veteran did not have active rheumatoid arthritis.  The examiner stated that the Veteran s current symptoms in the knees and ankles were due to prior rheumatoid arthritis resulting in secondary osteoarthritis.

In February 2011, the VA Rheumatology Service reported that the Veteran had degenerative joint disease of his knees with no evidence of an inflammatory component.  

In January 2016, the Veteran's claims file was reviewed by a VA orthopedic surgeon to retrospectively examine and address the nature and extent of any limitation of motion in each knee and ankle for the period between March 6, 1995 and January 19, 2011.  That review included the examination reports of all medical records delineated in the Board's April 2014 Remand.  Following the VA examiner's review of the record, the examiner found no evidence of any additional limitation or change in motion noted after repetitive motion on any of the examinations documented above.  The examiner found that the Deluca/Mitchell provisions could not be clearly delineated.  The examiner noted that when the Veteran left the clinical setting and returned to his usual day to day environment/activities, he could potentially have further limitation in range of motion, potentially have an increase in the amount of pain and potentially have further decrease in functional capacity during flare ups and/or with repetitive motion/use over time.  The examiner stated, however, that those parameters could not be estimated and/or expressed as additional loss in degrees of motion without resorting to mere speculation.  The rationale for his conclusions was that the metrics obviously could not be obtained, measured, or objectively quantified, as the examiners did not have access to the Veteran for obtaining such metrics when the Veteran was outside of the clinical arena.  The examiner further stated that no amount of research in the medical literature would be of assistance in resolving the matter.


The Knees

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows:

A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

Note 1:  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Note 2:  The 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

For the purpose of rating disability from arthritis, the knee, and ankle are considered major joints.  38 C.F.R. § 4.45.

Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A noncompensable rating is warranted when flexion is limited to 60 degrees or when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.45. 

From February 1994 through December 1994, the Veteran's bilateral knee arthritis was manifested primarily by subjective complaints of pain, stiffness, and intermittent swelling with a grinding sensation in his knees.  Although he had difficulty standing on his heels and toes during the May 1994 VA examination, there is no evidence that this was due to his knee arthritis.  Indeed, the remainder of the examination was negative for any objective findings of knee disability, and knee X-rays were normal.  Such findings do not meet or more nearly approximate the criteria for a compensable rating prior to November 8, 1995.  

Since November 1995, the treatment records and examination reports show that the Veteran's knee arthritis has been manifested, primarily by subjective complaints of pain and stiffness, crepitus, knee extension to 0 degrees, and knee flexion to no less than 120 degrees with pain at 90 degrees.  Although the appellant used pain medication, the preponderance of the objective evidence has been negative for associated knee swelling, effusion, deformity, malalignment, heat, erythema, crepitus, tenderness to palpation, subluxation or instability, loose motion, or locking.  In addition, the power, tone, and bulk in the associated muscles have been generally full without evidence of atrophy of disuse.  The preponderance of the evidence shows that his gait has been normal throughout the period.  During the period at issue the claimant was not shown to require the use of any prosthetic appliances to get around, and there is no evidence that any were prescribed due to knee impairment.  In addition, there is no evidence of any associated sensory deficits, impaired reflexes, tremors, involuntary movements, or lack of coordination.  On balance, such findings do not meet or more nearly approximate the schedular criteria for increased ratings during the periods at issue.  

The Ankles

The disabilities affecting the Veteran's ankles are also rated as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Limitation of motion of the ankle is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion, while a 20 percent rating is warranted for severe limitation of motion.  The terms "moderate" and "marked" are not defined in the rating schedule.  Rather than applying a mechanical formula, the VA evaluates all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  

The standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).

As above, the criteria set forth in 38 C.F.R. §§ 4.10, 4.40, and 4.45 are also applicable to rating the Veteran's ankle disabilities.  DeLuca.  

Prior to November 8, 1995, bilateral ankle arthritis was manifested primarily by subjective complaints of pain and stiffness.  Although he had difficulty standing on his heels and toes during the May 1994 VA examination, there were no findings that these symptoms were due to ankle arthritis.  Moreover, there were no objective findings of swelling, crepitus, and tenderness to palpation, deformity, or limitation of motion in either ankle.  On balance, such findings did not meet or more nearly approximate the schedular criteria for a compensable rating prior to November 8, 1995.  

Since November 1995, the treatment records and examination reports show that the Veteran's arthritis of his ankles has been manifested, primarily by subjective complaints of pain and stiffness, dorsiflexion to at least 5 degrees on the left and 10 degrees on the right, and dorsiflexion to at least 35 degrees, bilaterally.  Although he takes prescribed pain medication, the preponderance of the objective evidence has, again, been negative for ankle swelling, effusion, deformity, malalignment, heat, erythema, crepitus, tenderness to palpation, subluxation or instability, loose motion, or locking.  In addition, the power, tone, and bulk in the associated muscles have been full without evidence of atrophy of disuse.  Moreover, the preponderance of the evidence shows that, generally, his gait has been normal throughout the period.  The Veteran did not require the use of any prosthetic appliances to get around, and there is no evidence that any have been prescribed due to ankle impairment.  In addition, there is no evidence of any associated sensory deficits, impaired reflexes, tremors, involuntary movements, or lack of coordination.  Finally, there is no competent evidence that either ankle disorder is productive of any more than moderate impairment.  On balance, such findings do not meet or more nearly approximate the criteria for a rating in excess of 10 percent for either of the Veteran's service-connected ankle disorders.  

Additional Considerations

The primary thrust of the Veteran's argument is that he experiences diminished knee and ankle function during painful flare-ups and that increased ratings are warranted on that basis.  DeLuca.  He reports weakness, easy fatigability, and periodic falls, particularly after prolonged activity.  However, the preponderance of the evidence shows no more than isolated objective manifestations of knee or ankle arthritis over the years; and repetitive testing has not produced any additional functional limitations in either area, bilaterally.  While several VA examiners have found it conceivable that painful flare-ups could further limit the Veteran's function, they stated that it would be speculative to quantify the degree of limitation.  They noted that such increases have been variable and dependent on factors such as the Veteran's activity level or the weather.  Indeed in June 2007 and January 2016 the VA examiners essentially concurred that an attempt to express any increase in terms of additional limitation of motion could not be determined with any degree of medical certainty.  Following the January 2016 retrospective examination, the examiner opined that metrics obviously could not be obtained, measured or objectively quantified as the examiners did not have access to the Veteran for obtaining such metrics when the claimant was outside of the clinical arena.  The examiner further stated that no amount of research in the medical literature would be of assistance in resolving the matter.  Therefore, the claimed additional functional limitation during flare-ups does not provide a reasonable basis for assigning an increased rating.  

In arriving at the foregoing decisions, the Board has considered the representative's June 2016 request for additional development of the record.  In particular, she contends that the November 2015 VA examination was deficient.  She notes that while the VA examiner reviewed the Veteran's electronic records in VBMS, he did not review the Veteran's claims folder, as specified in the Board's September 2014 remand for an examination.  All veterans' claims folders are, however, being transferred to the VA electronic data base contained in VBMS and Legacy Content Manager Documents.  It is presumed that such transfer is complete in the Veteran's case.  Ashley v. Derwinski, 2 Vet App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 271 U.S. 1 (1926)) (presumption that government officials properly discharge their official duties).  Clear evidence to the contrary is required to rebut the presumption.  

Other than her statement, the representative has presented no evidence to rebut the presumption of regularity that the VA examiner had the Veteran's full claims folder in electronic form, when he performed his examination.  Moreover, two months later, a VA orthopedic examiner performed a retrospective examination of the Veteran's claims folder back to 1994.  Thus, the Board may presume that the VA examiner reviewed the claims folder in conjunction with his examination.

The Veteran's representative also finds the VA examination deficient, because the examiner only addressed the history of the Veteran's knee subluxation, instability, and effusion.  The representative suggests that the failure to assess the current level stability or effusion rendered the examination inadequate and that an additional examination is warranted.  However, the VA examiner noted that such tests were not indicated.  As a medical professional, the examiner is presumed to be competent to make such a decision.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir 2009) (confirming that the presumption of regularity not only applies to procedural matters, but applies to the competency of medical professionals).  In this regard, the representative has not presented any clear evidence of subluxation or instability to contradict the VA examiner's decision, and, as a lay person, she is not competent to do so.  Therefore, the Board finds that the examiner adhered to the regulations and procedures in performing the examination to determine the severity of the Veteran's arthritis of the ankles and knees.  

Finally, since November 2016, the Board has granted the representative's multiple requests for extensions of time to submit additional evidence.  Despite the most recent extension to a total of at least 260 days, no additional evidence has been received.  

In light of the foregoing, the Board finds no reasonable basis for further development of the record.  Such development is unnecessary, as it would impose additional burdens on the Board with no likelihood of benefits flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).


ORDER

Entitlement to a compensable rating for right knee arthritis between March 6, 1995 and November 7, 1995, is denied.

From November 8, 1995 to January 19, 2011, entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee is denied.

Entitlement to a compensable rating for left knee osteoarthritis between March 6, 1995 and December 30, 1996 is denied.

From December 31, 1996 to January 19, 2011, entitlement to a rating in excess of 10 percent rating for osteoarthritis of the left knee is denied.

Entitlement to a compensable rating for right ankle osteoarthritis between March 6, 1995 and December 30, 1996 is denied.

From December 31, 1996 to January 19, 2011, entitlement to a rating in excess of 10 percent for osteoarthritis of the right ankle is denied.

Entitlement to a compensable rating for left ankle osteoarthritis between March 6, 1995 and December 30, 1996 is denied.

From December 31, 1996 to January 19, 2011, entitlement to a rating in excess of 10 percent for osteoarthritis of the left ankle is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


